PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,240,101
Issue Date: January 19, 2016
Application No. 14/212,651
Filing or 371(c) Date: March 14, 2014
Attorney Docket No. 44063-501C01US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding your request filed October 11, 2021, for acceptance of a fee deficiency submission under 37 CFR 1.28(c).  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. Thomas C. Fiala appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Since the address in the petition differs from the correspondence address of record, a one time courtesy copy of this decision is being mailed to the address given in the request. However, petitioner should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).


Inquiries related to this communication should be directed to the undersigned at (571) 272-1058. 


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions	


cc:	Thomas C. Fiala
	Authorized Representative CPA Global
	900 2nd Avenue S., Ste. 600
	Minneapolis, MN 55402